DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-11, 14-17, and 21-25 are pending.
Claim 1-4, 11, 14-17, and 21-22 are currently amended and claims 23-25 are new. 
Claims 12-13 and 18-20 were cancelled.
Claims 1-11, 14-17, and 21-25 have been examined.

Priority
This application is a CON of 15/283,97110/03/2016 PAT 10076530
15/283,971 is a CON of 14/498,548 09/26/2014 PAT 9458409
14/498,548 is a CON of 13/601,626 08/31/2012 PAT 8846604
13/601,626 has PRO 61/650,206 05/22/2012
13/601,626 has PRO 61/530,648 09/02/2011
The examiner found that the limitation "the phospholipids comprise at least about 75 wt% phosphatidylcholine and the ratio of DHA to EPA is at least about 1.5: 1" was first disclosed in the application 13/601,626 filed on 8/31/2012; thus, the prior art date of this application is 8/31/2012.



New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14-17, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear with respect to the phrase “naturally low levels of free fatty acids” isolated from immature herring roe. Although the specification disclosed various free fatty acid in the example (p43, Table 2-4), the specification did not explicitly define naturally low levels of free fatty acids as claimed, rendering the metes and bounds of the phrase indefinite. Claims 2-11, 14-17, and 21-25 are further rejected as depending on claim 1.
Claim s 24-25 recites the limitation "fatty acid moieties n-3 to n-6" in claims 1 and 15.  There is insufficient antecedent basis for this limitation in the claims because claims 1 and 15 do not refer to "fatty acid moieties n-3 or n-6” as claimed.
Furthermore, claims 24-25 are unclear with respect to the term “fatty acid moieties n-3 and n-6”. Neither the specification nor the claims distinctly define “fatty acid moiety n-3 or n6”, rendering the metes and bounds of the term indefinite.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-11, and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sampalis et al. (US 2011/0160161 A1, previously cited 9/3/2019).
Claim 1 is drawn to a method for treating type II diabetes comprising orally administering to a subject diagnosed with the type II diabetes an effective amount of a lipid composition comprising (i) a phospholipid extract from immature herring roe having naturally low levels of free fatty acids and (ii) a carrier oil, wherein:
the phospholipid extract comprises less than about 1 wt.% free fatty acids; at least about 75 wt.% phosphatidylcholine; at least about 40% of the total fatty acids of the phospholipid extract are docosahexaenoic acid (DHA) and eicosapentaenoic acid (EPA); and the ratio of DHA 
the carrier oil comprises mono-, di- or triglycerides; fatty acid ethyl esters; free fatty acids; phospholipids; or a combination thereof; and
the lipid composition comprises about 20 wt.% to about 90 wt.% of the phospholipid extract and about 10 wt.% to about 80 wt.% carrier oil, and the composition is free of shellfish antigens;
wherein the administration is approximately daily for an effective amount of time to reduce the severity of the type II diabetes, thereby treating or reducing the symptoms of the type II diabetes.
No evidence shows phosphatidylcholine, docosahexaenoic acid (DHA), eicosapentaenoic acid (EPA), an unspecified free fatty acid isolated from immature herring roe different from a composition isolated from other species of marine organism (such as krill, squid, mackerel, sardines, kippers, salmon, cod, tuna, trout). Thus, a reference teaches a composition comprising DHA and EPA as well as unspecified free fatty acid within a ratio range as claimed reading on the limitation of a composition as claimed.
Sampalis et al. teach concentrated therapeutic phospholipid compositions (Title and Abstract) and a method of using the concentrated therapeutic phospholipid compositions in the Zucker Diabetic Fatty rat rodent model for treating type 2 diabetes with obesity, hyperlipidaemia and insulin resistance [0111; Example 2-0156]. Sampalis et al. suggest the phospholipid compositions comprising Omega-3 fatty acids can be obtained from marine organisms such as squid, fish, krill, and dietary supplements etc [0014]. When the phospholipids are purified from a source different from shellfish, the purified phospholipids are inherently free of shellfish antigens, reading on the limitation “free of shellfish antigens”. Sampalis et al. teach the 
    PNG
    media_image1.png
    239
    368
    media_image1.png
    Greyscale
composition comprising the phospholipid compound formula (I) [0018]. Sampalis et al. suggest the total amount of the compounds of formula I in the composition being at a concentration of between 45% (w/w) to about 99% (w/w) [0022, 0024], reading on the limitation (i) lipid composition comprising about 20 wt.% to about 90 wt.% phospholipids. Sampalis et al. further show phosphotidyl choline can be varied from 75.3% (e.g., composition 3 [0149]) to 80.6% (e.g., composition 4 [0150]), reading on the limitation of at least about 75 wt % phosphatidylcholine. Sampalis et al. teach the ratio of the total amount of DHA to EPA in the concentrated therapeutic phospholipid composition is between about 1:1 and 1:0.1 (same as 10: 1)[0032], reading on the limitation for the ratio of DHA to EPA at least about 1.5: 1. Sampalis et al. suggest the concentrated therapeutic phospholipid composition administered via diet [0156], reading on the limitation of daily oral administration of an effective amount of time to reduce the severity of the type II diabetes. Sampalis et al. teach the composition further comprising a carrier oil comprising triglyceride oils (reading on microbial oils as they can be produced by microbes) and hydrogenated or partially hydrogenated vegetable oil [0132], reading on the limitation (ii) of a carrier oil in claims 1 and 15. Sampalis et al. teach the concentrated therapeutic phospholipid composition has a free fatty acid concentration below 1 % (w/w of composition) [0042], reading on the limitation of less than about 1 wt.% free fatty acids.
With respect to claims 2 and 16, Sampalis et al. teach suggest that there is more DHA than EPA in the compound Formula I in the concentrated therapeutic phospholipid composition [0030], reading on the phospholipids comprise omega-3 phospholipids. Sampalis et al. suggest 
    PNG
    media_image1.png
    239
    368
    media_image1.png
    Greyscale
R1=H [0019] and R2 is a fatty acid (e.g., DHA or EPA) [0020] in formula I shown as follows, reading on lysophosphatidylcholine. 
With respect to claims 3-4 and 17, Sampalis et al. teach the ratio of the total amount of DHA to EPA in the concentrated therapeutic phospholipid composition is between about 1: 1 and 1:0.1 (same as 10:1).
With respect to claim 5, Sampalis et al. suggest a concentrated therapeutic phospholipid composition further comprising Zinc [0129].
With respect to claim 6, Sampalis et al. teach the concentrated therapeutic phospholipid composition administered as a pharmaceutical formulations [0130-0131].
With respect to claims 9-11, Sampalis et al. teach the total amount of the compounds of formula I of phospholipid in the composition being at a concentration of between 45% (w/w) to about 99% (w/w) [0022, 0024]. Since the concentrated therapeutic phospholipid composition is ranged from 45% (w/w) to about 99% (w/w) [0022, 0024], the carrier oil of triglyceride oils (reading on microbial oils as they can be produced by microbes) and vegetable oil [0132] is calculated to be about 1 % to 55% in the composition.
With respect to claims 13 and 19, Sampalis et al. teach the concentrated therapeutic phospholipid composition has a free fatty acid concentration below 1 % (w/w of composition) [0042].
One or ordinary skill in the art before the effective date would have been taught to select a different source of Omega-3 phospholipid to treat type II diabetes because Sampalis et al. teach (i) the phospholipid compositions comprising Omega-3 fatty acids can be obtained from different marine organisms such as squid, fish, krill, and are sold as dietary supplements etc [0014] or the 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Applicant’s Arguments
Applicant’s composition is extracted from immature herring roe with different ratio of DHA: EPA compared to fish oil or krill oil shown in Table 2-3 in the specification (Remarks, p6, last para).
Sampalis does not teach which source of marine organisms naturally provide low levels of free fatty acids (e.g., less than about 1 wt.%) and a naturally high DHA:EP A ratio (Remarks, p7, para 4). 
An ordinary person skilled in the art would be burdened with finding an appropriate marine source that can provide an extract suitably low in concentration of free fatty acids (Remarks, p7, para 5).
Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive for the reasons as follows.
The argument (i) is not persuasive because Sampalis et al. teach the composition of phospholipid extract can be isolated from various marine organisms followed by purification and 
The arguments (ii) and (iii) are not persuasive because Sampalis et al. teach the phospholipid can be isolated from various marine organisms such as squid, fish, krill, and dietary supplements etc [0014] followed by purification and concentration process (Fig 1A and 1B) to achieve the properties of the phospholipid extract detailed in response to argument (i) above, not limited to the phospholipid extract from the species of immature herring roe as argued by applicant. 
For at least the reasons above, the rejection is maintained.

Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sampalis et al. as applied to claims 1-6, 9-11, 15-17 and further in view of Zhu et al. (Biomedical and environmental sciences. 2010; 23: 113-120, previously cited 9/3/2019.).
Claim 7 is drawn to the product further comprising a fish protein additive.

Sampalis et al. do not explicitly teach the extract composition further comprising a fish protein additive.
Zhu et al. teach "Effect of marine collagen peptides (MCP) on markers of metabolic nuclear receptors in type 2 diabetic patients with/without hypertension" (Title and Abstract). Zhu et al. teach fish were cleaned and the meat was minced, homogenized in distilled water and digested with mixed proteases to generate fish hydrolysate (p114, col 2, preparation and identification of MCPs). Zhu et al. further suggest that dietary cod (morrhua) proteins improved insulin sensitivity in insulin-resistant individuals and reduced insulin-resistance related metabolic disorders (p114, col 1, para 2). Thus, one of ordinary skill in the art would combine Sampalis's concentrated therapeutic phospholipid composition with fish protein hydrolysate taught by Zhu et al. to treat type 2 diabetic patients, reading on the limitation of fish protein hydrolysate in claims 7-8. MPEP 2144.06 states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06). In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442,445, 169 USPQ 423,426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960). As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art. Therefore, since each of the references teach that are effective in treating type 2 diabetes, it would have been obvious to combine the two compounds (two compositions) with the expectation that such a combination would be effective in treating type 2 diabetes. Thus, 
One of ordinary skill in the art before the effective filing date would have been motivated to combine Sampalis’s method and composition with Zhu's fish protein hydrolysate because Sampalis et al. teach a method of treating type 2 diabetes by orally administering a concentrated therapeutic phospholipid extract composition and Zhu et al. teach the use of marine collagen peptides (MCP) to treat type 2 diabetic patients (p115, col 1, Treatment and Measurement). The combination would have reasonable expectation of success because both references teach treatment of type 2 diabetes. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive. See response to argument above.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sampalis et al. as applied to claims 1-6, 9-11, 15-17 and further in view of Natarajan et al. (Arterioscler Thromb Vase Biol. 2004;24:1542-1548, previously cited 9/3/2019.).
Claim 14 is drawn the phospholipid extract has naturally less than about 0.5% arachidonic acid. Claim 14 is examined as the final phospholipid extract composition, not limited to how a phospholipid extract is made. 
Sampalis et al. teach a method and product/composition to treat type 2 diabetes as applied to claims 1-6, 9-11, and 15-17 above.


    PNG
    media_image2.png
    399
    573
    media_image2.png
    Greyscale
Natarajan et al. teach lipid inflammatory mediators in diabetic vascular disease, including atherosclerosis in type 2 diabetes (Title and Abstract). Natarajan et al. teach the lipid inflammatory mediator is arachidonic acid (Abstract; p1543, Fig 1). Thus, one of ordinary skill in the art would remove the lipid inflammatory mediator of arachidonic acid from a composition administered to patients with type 2 diabetes, reading on the limitation of less than about 0.5% arachidonic acid in a composition treating type 2 diabetes in claim 14.
One of ordinary skill in the art before the effective filing date would have been motivated to combine Sampalis’s method and composition with Natarajan's teaching of lipid inflammatory mediator of arachidonic acid because Natarajan et al. teach arachidonic acid is a lipid inflammatory mediator causing diabetic vascular disease (e.g., atherosclerosis) in patients with type 2 diabetes (Title and Abstract), suggesting a composition should not contain arachidonic acid to treat type 2 diabetes. The combination would have reasonable expectation of success because both references teach treatment of type 2 diabetes.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Response to Arguments
Applicant's argument of no teaching for removing arachidonic acid from a phospholipid 

Claims 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sampalis et al. as applied to claims 1-6, 9-11, 15-17 and further in view of Harris (CLEVELAND CLINIC JOURNAL OF MEDICINE. 2004 71(3): 208-221, previously cited 7/27/2020). 
Claim 21 is drawn to a maximum concentration of a heavy metal in the composition is about 0.1 mg/kg.
Sampalis et al. teach a method and product/composition to treat type 2 diabetes as applied to claims 1-6, 9-11, 15-17 above.

    PNG
    media_image3.png
    299
    411
    media_image3.png
    Greyscale
Sampalis et al. do not explicitly teach a maximum concentration of a heavy metal in the composition.
Harris teaches fish oil supplementation (Title). Harris teaches fish oil capsules containing no mercury can be made by oil extraction processes because the toxic methyl mercury is water-soluble not oil-soluble (p217, col 2, Fish oil capsules). Thus, Sampalis’s process of fish oil 
One of ordinary skill in the art before the effective filing date would have been motivated to combine Sampalis’s process and phospholipid composition with Harris’s teaching of fish oil because Sampalis et al. teach a process of extracting Omega-3 fatty acids from marine organisms such as squid, fish, krill, and are sold as dietary supplements etc [0014, Fig 1B] and Harris teaches fish oil capsules containing no mercury can be made by oil extraction processes because the toxic methyl mercury is water soluble not oil-soluble (p217, col 2, Fish oil capsules). The combination would have reasonable expectation of success because both references teach dietary compositions comprising phospholipids and a process of oil extraction.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive. See response to argument above.

Additional Reference: Luxembourg, European Parliament (2004) is cited to show marine organisms including herring and roe (p86, para 1) as well as small marine crustaceans, e.g. krill and copepods, (p97, para 2) as a natural source of phospholipids DHA and EPA.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
17-February-2021
/Soren Harward/Primary Examiner, Art Unit 1631